Citation Nr: 1536261	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 and September 1971.

The appeal derives from a May 2011 rating decision issued by the RO in Columbia, South Carolina (granting service connection for PTSD and rating the disability at 10 percent) and from rating decisions dated October 2011 (increasing the disability rating for PTSD to 30 percent) and March 2013 (increasing the disability rating for PTSD to 50 percent).

The Board notes that the Veteran appealed the August 2014 rating decision, which denied service connection for fecal incontinence, hyperthyroidism, hypertension, posterior epistaxis, and epispadias.  See February 2015 Notice of Disagreement.  These issues are on appeal with the RO and are not addressed in this decision.  See July 2015 Congressional Correspondence.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to comply with the Veteran's request for a Board hearing in connection with his claim of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD.  In June 2015, the Veteran, through his representative, requested a Board video-conference hearing.  See also November 2011 Substantive Appeal (VA Form 9).  The Veteran's request for a Board hearing has not been satisfied and he has not withdrawn his request.  Consequently, the claim is remanded to schedule the Veteran for a video-conference hearing before the Board.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2014).

The case is REMANDED for the following actions:

1. Schedule the Veteran for a video-conference hearing before the Board.  Provide him with proper notice of the hearing date, time, and location and associate a copy of the notification with the claims file.

2. After the hearing is conducted, return the case to the Board for further review.  Also return the case to the Board for further review, if the Veteran withdraws his hearing request or fails to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

